Citation Nr: 1226332	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a scar of left ear auricle.

2.  Entitlement to an initial compensable evaluation for a scar of the left eye, lateral upper aspect.

3.  Entitlement to service connection for a left ear infection.

4.  Entitlement to service connection for right ear infection.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for labyrinthitis. 

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which awarded service connection for scars of the left ear and eye both rated as noncompensable effective from December 2005.  This matter also comes before the Board on appeal from a June 2008 rating decision that denied service connection for left ear infection, labrynthitis, vertigo, tinnitus, right ear infection, and bilateral hearing loss.  The Veteran filed a notice of disagreement with both rating decisions in June 2008.  A statement of the case (SOC) was issued in January 2009.  The Veteran perfected his appeal in February 2009.

The Board notes that an August 2006 rating decision denied service connection for an ear condition, which the Veteran appealed in August 2006.  An SOC was issued in September 2007; the Veteran perfected an appeal the same month.  In April 2009, the Veteran withdrew the claim.  As such, the Board no longer has jurisdiction over the matter.

In April 2009, the Veteran withdrew his request for a personal hearing before the RO.  Thus, there are no outstanding hearing requests of record.  

FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected scar of the left ear auricle has not been shown to be productive of limitation of function or disfigurement of the head, face or neck; nor is the scar shown to be unstable or painful; the scar is superficial and does not cause limited motion in an area or areas of 144 square inches.  

2.  Throughout the appeal period, the service-connected scar of the left eye, lateral upper aspect, has not been shown to be productive of limitation of function or disfigurement of the head, face or neck; nor is the scar shown to be unstable or painful; the scar is superficial and does not cause limited motion in an area or areas of 144 square inches.  

3.  There is currently no documented left ear disability manifested by ear infections; the weight of the medical evidence of record is against a finding of left ear infection  due injury, disease, or other event of the Veteran's active military service. 

4.  There is currently no documented right ear disability manifested by ear infections; the weight of the medical evidence of record is against a finding of right ear infection  due injury, disease, or other event of the Veteran's active military service. 

5.  There is currently no documented disability manifested by vertigo; the weight of the medical evidence of record is against a finding of vertigo due injury, disease, or other event of the Veteran's active military service. 

6.  There is currently no documented disability manifested by labrynthitis; the weight of the medical evidence of record is against a finding of labrynthitis due injury, disease, or other event of the Veteran's active military service. 

7.  Tinnitus did not manifest in service or until many years thereafter; the weight of the medical evidence of record is against a finding of tinnitus, due injury, disease, or other event of the Veteran's active military service. 
8.  Bilateral hearing loss did not manifest in service or until many years thereafter; the weight of the medical evidence of record is against a finding of hearing loss, due injury, disease, or other event of the Veteran's active military service. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable evaluation for the service-connected scar of the left ear auricle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118 including Diagnostic Code 7800-7805 (as in effect prior to October 23, 2008).  

2.  The criteria for the assignment of an initial compensable evaluation for the service-connected scar of the left eye, lateral upper aspect, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118 including Diagnostic Code 7800-7805 (as in effect prior to October 23, 2008).

3.  The Veteran does not left ear infection due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The Veteran does not right ear infection due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The Veteran does not have vertigo due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

6.  The Veteran does not have labrynthitis due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.           38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).
7.  The Veteran does not have tinnitus due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.           38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

8.  The Veteran does not have bilateral hearing loss due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in January 2006, January 2008, and March 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  The January 2008 and March 2008 letters, as well as an additional letter sent in June 2008, gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

The Veteran's claims pertaining to scars of the left ear and eye arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private treatment records, and reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

With respect to the claims for service connection for ear infections, vertigo, and labyrinthitis, the Board notes that the Veteran has not been provided with a VA examination or medical opinion regarding these matters.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006). 

In this case, the Veteran claims that he has current ear infections, vertigo, and labyrinthitis due to an in-service motor vehicle accident.  His service treatment records are unremarkable for any of these disabilities during service and post-service records do not show any complaints or treatment for these disabilities.  He was provided VA audiological examinations to assess his claimed hearing loss and tinnitus and no ear infections were found.  As will be discussed later, to the extent he asserts continuity of symptomatology, his statements are not credible and there is otherwise no suggestion in the record that these symptoms are related to service.  Under these circumstances, the Board finds that VA examinations are not required, even under the low threshold of McLendon.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record (VA's electronic database storage).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The Veteran appealed the decision that assigned the initial noncompensable ratings for scars of the left ear and eye and the Board will now consider whether higher evaluations are warranted for the disabilities at any stage since the effective date of service connection.  See Fenderson, supra.  

The Veteran's scars have been rated under 38 C.F.R. § 4.118, Diagnostic Code 7805, as noncompensable.  Under this code section, scars are rated on limitation of function of the affected part. 

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that the criteria that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

However, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the claims for service connection were filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claims under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the version in effect prior to October 23, 2008. 

Based on its review of the medical evidence, the Board finds that compensable ratings for scars of the left eye (lateral upper aspect) and left ear auricle are not warranted under Diagnostic Code 7805 or any other applicable code.  38 C.F.R. 
§§ 4.7, 4.118.  

At the outset, the Board finds no objective evidence of limitation of function of either the left eye or ear to warrant a compensable evaluation under the pertinent rating criteria.  38 C.F.R. §§ 4.84a, 4.85, 4.86.  

The Board has also considered evaluating the service-connected scars under other possibly applicable Diagnostic Code found at 38 C.F.R. § 4.118 (containing the schedule for rating disorders of the skin), but finds none that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The service-connected scarring is not shown to cause one characteristic of disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The eight characteristics of disfigurement under Note (1) are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id.

The service-connected scarring is also not shown to be: deep or cause limited motion in an area or areas exceeding six square inches (Diagnostic Code 7801); superficial and cause limited motion in an area or areas of 144 square inches (Diagnostic Code 7802); superficial (not associated with underlying soft tissue damage) and unstable (frequent loss of covering of skin over the scar) (Diagnostic Code 7803); or superficial and painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118.

The pertinent medical evidence includes the available service treatment records, post-service VA and private outpatient treatment records, and reports of VA examination in 2006, 2008, and 2009.   

The service treatment records show that the Veteran was injured in a motor vehicle accident in May 1966.  He sustained lacerations to the face and ear.  The laceration of the left ear was through and through the concha with involvement of the cartilage.  The left ear showed good peripheral circulation.  There was no artery or nerve involvement. 

Post-service, upon VA examination in July 2006, the examiner simply noted the Veteran had scars over the left eye, lateral upper aspect , and left auricle related to the motor vehicle accident in service.  

A February 2008 scars examination revealed a 0.2 centimeter by 2 centimeter scar of the left upper eyelid.  There was no tenderness on palpation, underlying tissue loss or damage, limitation of motion, loss of function of the eye or eyelid, skin ulceration, or breakdown over the scar.  There was also no  elevation or depression of the scar or disfigurement of the head, face, or neck.  The scar was the same color as the normal skin.  The texture was normal and there was no induration or inflexibility.  The examiner was unable to identify a scar on the left ear or around the left ear.  The area had no asymmetry with skin color, no tenderness, apparent tissue loss, skin elevation, or skin depression.  There was no underlying soft tissue damage.

Upon VA examination in November 2009, the examiner noted a barely visible scar of the inner area of the left auricle.  The maximum width was 0.2 centimeters by maximum length of 1.5 centimeters.  The scar of the left upper eyelid was 0.2 centimeters by 2.0 centimeters.  There was no skin breakdown over either scar and the Veteran denied any pain.  The scars were superficial.  There was no inflammation, edema, keloid formation, abnormal texture, hypo or hyper pigmentation, or underlying soft tissue loss.  The skin was not indurated or inflexible.  The contours of the scars were not elevated or depressed and were not adherent to the underlying tissue.  There were no other disabling effects.

In addition, the Board has considered the Veteran's lay statements regarding the May 1966 motor vehicle accident and the scars that resulted, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds his statements to be credible; however, his statements do not provide a basis for higher ratings.  Furthermore, the Board finds the objective medical findings by skilled professionals are more probative which, as indicated above, do not support compensable ratings for the service-connected scars.  

In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the noncompensable evaluations for the scar of the left ear auricle and left eye (lateral upper aspect) which have been assigned.  See Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine may not be favorably applied in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his service-connected scars.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran informed the July 2006 VA examiner that he stopped working in 2004.  The November 2009 VA examiner noted the Veteran retired in 2007 as a store keeper based on eligibility due to age or duration of work.  The Veteran made no claims of unemployability during the pendency of his appeal.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected scars, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected scars of the left ear and eye are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The Board finds that the rating criteria used to evaluate the Veteran's service-connected scars reasonably describe his disability level and symptomatology.  There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

B. Service Connection Claims

The remaining issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss and/or other organic diseases of the nervous system becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for bilateral ear infections, labrynthitis, vertigo, tinnitus, and bilateral hearing loss.  Specifically, he asserts that these disabilities are the result of the May 1966 motor vehicle accident.

Having carefully considered the claims in light of the record and the applicable law, the Board finds that service connection is not warranted for the claimed conditions.  

At the outset, with respect to the claims for bilateral ear infections, labyrinthitis, and vertigo, the Board notes that service treatment records are wholly devoid of complaints, treatment, or diagnoses of the claimed conditions.   Post-service, the Veteran has not been diagnosed with a disability manifested by bilateral ear infections, labrynthitis, or vertigo.  The July 2006 general medical examination was negative for any of these disabilities.  The tympanic membranes were intact and the neurological examination was negative.  In August 2007, the Veteran gave a history of recurrent ear infections, but this was not supported by the objective medical evidence of record.  VA outpatient treatment records dated in February 2005, August 2005, May 2006, October 2007, and September 2009 reveal the Veteran denied dizziness or vertigo.  A January 2008 neurological evaluation was negative as was a July 2009 computerized tomography  (CT) of the brain.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with respect to the claims for bilateral ear infections, labrynthitis, and vertigo.  

The Board notes that the Veteran is competent to report that which he has personally experienced, such as dizziness, balance, and ear problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is also competent to state that he was treated for ear infections in the past.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the medical evidence reflects that the Veteran has repeatedly denied experiencing dizziness or vertigo, which brings into question his credibility with regard to these symptoms.  To the extent the Veteran may have had ear infections in the past, the medical evidence does not indicate that he has been diagnosed or treated for ear infections during the appeal period.  Furthermore, the question of current infection in this instance requires specialized training, which the Veteran does not have.  

With respect to the claims for tinnitus and bilateral hearing loss, service treatment records are also wholly devoid of complaints or treatment for either tinnitus or bilateral hearing loss.  The Board notes the Veteran denied ear trouble on his April 1966 separation report of medical history; though the Board is cognizant that this examination was performed prior to the May 1966 accident.  However, the Veteran indicated in June 1966 that there was no change in his medical conditions since his last medical examination in April 1966.  The records from the injury are negative for any complaints of tinnitus or hearing loss.  

Post-service, the medical evidence shows that the Veteran was diagnosed with bilateral hearing loss in 2003 by a private audiometric examination.  In 2005, a VA audiological evaluation confirmed that he met the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385.  He was diagnosed with tinnitus in 2008.  

The first documented hearing loss in 2003 and tinnitus in 2008, 37 years and 42 years, respectively, after the Veteran's discharge from service.  The Board finds that this lengthy period without treatment weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

This absence of evidence of complaints or treatment for bilateral hearing loss or tinnitus constitutes negative evidence against the claims because it tends to disprove that the claimed conditions were the result of the May 1966 motor vehicle accident, especially since the Veteran denied any hearing loss or tinnitus at the time of the accident.  Additionally, the Veteran did not file a claim for either disability until 2007.  

The Board is cognizant that the Veteran is competent to report both hearing loss and tinnitus.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing problems with his hearing or tinnitus since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, as delineated above, there were no complaints pertaining to hearing loss or tinnitus at the time of the accident or for many years thereafter.  Further, the Veteran reported to the July 2006 VA examiner that his hearing loss began six years prior (approximately 2000).  He also informed the examiner that he had no prior ear problems.  The March 2008 VA examiner could not establish an onset for tinnitus.  The Board would note that in testimony before the RO in January 2007, not conducted with the claims on appeal, the Veteran reported an onset of tinnitus five years prior (approximately 2002).  Thus, the Veteran's current assertions of his having had chronic hearing loss and tinnitus disabilities since service is not consistent with his own actions and the overall record.  

Finally, no medical professional has provided any opinion linking any bilateral hearing loss or tinnitus to any aspect of the Veteran's period of service.  Notably, the March 2008 VA examiner opined the Veteran's bilateral hearing loss was not related to the Veteran's in-service motor vehicle accident.  The examiner reasoned that no negative effect on hearing was evidenced at the time of the accident in 1966.  The examiner indicated that the circumstances of the onset of the Veteran's tinnitus could not be established.

While the Veteran contends he has bilateral hearing loss and tinnitus as result of a motor vehicle accident in service, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claims and the appeals involving service connection must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial compensable evaluation for a scar of left ear auricle is denied.  

An initial compensable evaluation for a scar of the left eye, lateral upper aspect, is denied.  

Service connection for a left ear infection is denied.  

Service connection for right ear infection is denied.  

Service connection for vertigo is denied.  

Service connection for labyrinthitis is denied.

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


